DETAILED ACTION
Election/Restrictions
Claims 1-10 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 10/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Sedlar on 06/13/2022.


The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 29, “the vanes” has been changed to --at least one of the first number of vanes and the second number of vanes--.
In claim 2, line 2, “high pressure rotor” has been changed to --the high pressure rotor--.
In claim 2, line 2, “a first pressure ratio” has been changed to --the first pressure ratio--.
In claim 2, line 3, “a second pressure ratio” has been changed to --the second pressure ratio--.
In claim 11, line 15, “the actuator” has been changed to --the at least one actuator--.
In claim 11, line 23, “vary” has been changed to --varying--.
In claim 13, line 2, “operated” has been changed to --operating--.
In claim 20, line 10, “while temperature and pressure decrease” has been deleted.
In claim 20, line 16, --and a second number of vanes disposed between the high pressure rotor and the power rotor-- has been inserted after “nozzle”.
In claim 20, line 16, --and second-- has been inserted after “the first” (second instance).
In claim 20, line 17, --and second-- has been inserted after “the first” (second instance).
In claim 20, line 34, “the actuator” has been changed to --the at least one actuator--.

The above changes to the claims have been made to correct inaccuracies, provide antecedent basis for claimed elements and provide consistency in use of claim terminology. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is deemed to be directed to an unobvious improvement over the prior art. The improvements comprises modification to a margin to a preferred maximum of the turbine temperature range by varying positioning of a second number of vane and control a second pressure ratio, with associated control of a first pressure ratio and speed of a high pressure rotor, so as to improve high altitude performance and starting capability of a gas turbine engine on an aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show control of turbine rotor and elements within a turbine for efficient turbine engine output.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745